DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 6/21/22 are hereby entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1 and 11, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of providing
A system configured to adapt user experience in a […] experience based on psychological attributes of individual users, the system comprising:
[…] storage configured to store information associated with the individual users of a multitude of users;
[…]
[…] generat[ing] game information that is transmitted to […] users;
obtain[ing] […] stated information provided by the users, wherein the stated information includes sets of answers to questions that relate to psychological attributes, wherein the individual sets of answers are provided by individual ones of the users such that the sets of answers include a first set of answers provided by a first user;
determin[ing], based on the sets of answers, sets of psychological parameter values for the individual users of the multitude of users such that a first set of psychological parameter values is determined for the first user;
identify[ing], based on the sets of psychological parameter values for the individual users, clusters of users…psychological parameter values;

group[ing] the users into cohorts that correspond to the clusters, the cohorts including a first cohort that corresponds to the first cluster, the first user being grouped into the first cohort by virtue of being included in the first cluster; and
adapt[ing] the […] experience for the individual users based on their cohorts such that a first adaptation to [...] experience is made for the first cohort of users, including the first user.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., electronic storage, one or more processors, client computing platforms, machine-readable instructions, employing machine learning, employing a user interface, and/or a network, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., electronic storage, one or more processors, client computing platforms, machine-readable instructions, employing machine learning, employing a user interface, and/or a network these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20180015370 A1 by Sorek et al (“Sorek”), in view of PGPUB US 20120142429 A1 by Muller (“Muller”).
In regard to Claims 1-20, Sorek teaches a system configured to adapt user experience in a digital experience based on psychological attributes of individual users, the system comprising:
electronic storage configured to store information associated with the individual users…of users;
(see, e.g., Figure 2, selection 155);
one or more processors configured by machine-readable instructions to: 
execute an instance of the digital experience…and to use the instance to generate game information that is transmitted to client computing platforms, the game information facilitating presentation of the digital experience to the users via the client computing platforms, wherein the client computing platforms are associated with the users;
(see, e.g., Figure 2, selection 150 in regard to “game information”; see, e.g., Figure 2, selection 112 in regard to “client computing platforms”);
obtain…stated information provided by the users, wherein the stated information includes sets of answers to questions that relate to psychological attributes, wherein the individual sets of answers are provided by individual ones of the users such that the sets of answers include a first set of answers provided by a first user;
		 (see, e.g., paragraphs 16 and 71);
determine, based on the sets of answers, sets of psychological parameter values for the individual users…such that a first set of psychological parameter values is determined for the first user;
		(see, e.g., Figure 1, selections 30, 35, and 40);
identify, based on the sets of psychological parameter values […] for the individual users…clusters of users that have similar sets of psychological parameter values […] the clusters including a first cluster that includes the first user on the basis of the first set of psychological parameter values;
group the users into cohorts that correspond to the clusters, the cohorts including a first cohort that corresponds to the first cluster, the first user being grouped into the first cohort by virtue of being included in the first cluster; and
		(see, e.g., Figure 1, selections 15, 20, and 25);
adapt the digital experience for the individual users based on their cohorts such that a first adaptation to the digital experience is made for the first cohort of users, including the first user.
		(see, e.g., Figure 1, selections 81-84 and 91-94).

	Furthermore, to the extent to which Sorek may fail to specifically teach determining clusters of users for gaming purposes based on the users having similar sets of psychological parameter values to other users in the same cluster than to the other uses in other ones of the clusters, wherein the clusters identified are novel and not predefined clusters of the user, however, in an analogous reference Muller teaches that feature (see, e.g., F15);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
	Specifically, it would have been obvious to have substituted the clustering algorithm taught by Muller for that Sorek, in order to increase the flexibility by which the players could be placed into clusters together.
In regard to Claims 2 and 12, Sorek teaches this feature.  See, e.g., Figure 1, selections 81-84 and paragraphs 46-47 regarding same.
In regard to Claims 3 and 13, Sorek teaches this feature.  See, e.g., Figure 1, selections 30-40 and paragraph 46.
In regard to Claims 4 and 14, Sorek teaches this feature.  See, e.g., paragraph 580.
In regard to Claims 5 and 15, Sorek teaches this feature.  See, e.g., Figure 2, selection 140 in regard to a “network”.  Otherwise see, e.g., paragraph 16.
In regard to Claims 6-7 and 16-17, Sorek teaches this feature.  See, e.g., Figure 3, selections 235, 255, and 275 and paragraph 55 regarding same.
In regard to Claims 8 and 18, Sorek teaches this feature.  See, e.g., Figure 2, selection 170 and paragraph 53 regarding same.
In regard to Claims 9 and 19, Sorek teaches this feature.  See, e.g., Figure 3, selections 235, 255, and 275 and paragraph 55 regarding same.
In regard to Claims 10 and 20, Sorek teaches this feature.  See, e.g., paragraphs 16 and 71 in regard to multiple test players answering questions.
Response to Arguments
	Applicant argues on page 13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    275
    683
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    131
    686
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant claims collecting data (e.g., stated information provided by the users), analyzing that data (e.g., determining sets of psychological parameter values and grouping the users into cohorts), and providing an output based on that analysis (e.g., adapting an experience of the user based on their cohorts).  The CAFC has held in decisions such as, e.g., Electric Power Group that claims directed to such subject matter are patent ineligible as claiming processes that can be performed mentally.

	Applicant argues on pages 13-14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    125
    673
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    48
    513
    media_image4.png
    Greyscale

Applicant’s arguments are not persuasive.  In citing Bancorp, the Examiner was responding to Applicant’s argument that a computer was necessary in order to perform Applicant’s abstract idea because it allegedly is too complex to be performed by human beings mentally.  The Examiner additionally pointed out that to the extent that Applicant may also be claiming generic computing devices to execute software embodying Applicant’s abstract idea that any efficiency gains resulting from such a generic embodiment did not render patent eligible subject matter, as held by the CAFC in Bancorp.

	Applicant argues on page 14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image5.png
    236
    702
    media_image5.png
    Greyscale


Applicant’s arguments are not persuasive.  The CAFC did not hold in Marco Guldenaar Holding that the rules of game for purposes of the Mayo analysis may only constitute what users do during a game and what constitutes a win of a game.  Be that as it may, Applicant’s claims are directed do adapting what user’s do during a game based on their cohorts and would be, therefore, within the ambit of Marco Guldenaar Holding.

Applicant argues on page 14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image6.png
    222
    713
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    69
    681
    media_image7.png
    Greyscale

Applicant’s arguments are not persuasive because it is unclear what is intended by Applicant’s argument that the rejection “does not provide any evidence that the direction the Applicant has admitted and acknowledged is not the correct direction,” in terms of which of the two prongs of the two-part Mayo test that the Examiner allegedly failed to state a prima facie case for in the 101 rejection.

Applicant argues on page 15 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image8.png
    299
    713
    media_image8.png
    Greyscale

Applicant’s arguments are not persuasive because Applicant’s claimed invention does not result in an improvement in the functioning of Applicant’s claimed computer technology, for the reasons stated on page 15 of the prior Office action, to which Applicant’s argument is non-responsive.

Applicant argues on pages 15-16 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image9.png
    189
    682
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    81
    682
    media_image10.png
    Greyscale

Applicant’s arguments are not persuasive.  X One is a District Court case and not, thereby, precedential.  Also, the decision cited at 440 F. Supp. 3d 1019 does not contain any holding in regard to the validity of the claimed subject matter under 101 and the decision at 440 F. Supp. 3d 1019 does not extend to page 1188, as cited by Applicant, so it is unclear what Applicant is citing to.

	Applicant argues on page 17 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image11.png
    200
    733
    media_image11.png
    Greyscale

Applicant’s argument is not persuasive because Sorek is cited at page 8 of the Office action as teaching “identify…clusters of users” and not Muller.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715